USCA11 Case: 20-14344    Date Filed: 02/10/2022   Page: 1 of 12




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 20-14344
                 Non-Argument Calendar
                 ____________________

RONALD ELLISON,
                                            Plaintiff-Appellant,
versus
GEORGIA DEPARTMENT OF COMMUNITY HEALTH,
COMMISSIONER OF THE GEORGIA DEPARTMENT OF
COMMUNITY HEALTH,
GEORGIA DEPARTMENT OF HUMAN SERVICES,
COMMISSIONER OF GEORGIA DEPARTMENT OF
HUMAN SERVICES,
SOWEGA COUNCIL ON AGING INC, et al.,
USCA11 Case: 20-14344       Date Filed: 02/10/2022    Page: 2 of 12




2                      Opinion of the Court               20-14344

                                              Defendants-Appellees.


                    ____________________

           Appeal from the United States District Court
               for the Middle District of Georgia
              D.C. Docket No. 1:18-cv-00073-WLS
                    ____________________

Before WILSON, ROSENBAUM, and LUCK, Circuit Judges.
PER CURIAM:
       Ronald Ellison appeals the district court’s dismissal of his
section 1983 due process claims against two state commissioners
and a non-profit and its employees. We affirm.
     I.     FACTUAL BACKGROUND AND PROCEDURAL
                         HISTORY
       Ellison is in his mid-sixties and suffers from osteoarthritis
and hypertension. Because of these conditions, Ellison qualified for
home-delivered health care and meals under Medicaid. The bene-
fits were administered, first, by the Georgia Department of Human
Services, and, later, by the Georgia Department of Community
Health. The state agencies contracted with private non-profits to
provide the benefits. In the area where Ellison lived, the South-
western Georgia Council on Aging was the designated non-profit.
The state agencies required the non-profits to provide the Medicaid
services as outlined in two manuals.
USCA11 Case: 20-14344        Date Filed: 02/10/2022      Page: 3 of 12




20-14344                Opinion of the Court                         3

        In April 2016, a case worker for the non-profit attempted to
recertify Ellison so he could continue receiving benefits. The case
worker entered Ellison’s home without knocking or announcing
herself, and, when Ellison “protested her illegal entry,” she became
“combative and argumentative.” Ellison then cautioned her that
“it could be extremely dangerous for him, and for her, for her to
enter his home without announcing herself and without knocking
first.” After completing the recertification, Ellison alleged, the case
worker falsely told her supervisor that he had threatened her.
        Two days later, the supervisor and two others from the non-
profit returned to Ellison’s home for an “unscheduled case confer-
ence.” Because they were unexpected, Ellison refused to allow
them in. That same day, the supervisor discontinued, and then,
three days later, terminated, Ellison’s benefits without providing
him notice.
        As a result of his termination, Ellison sued the two state
agencies, their commissioners, the non-profit, and its employees,
under 42 U.S.C. section 1983 for violating his constitutional rights.
First, he alleged that the defendants, in their official and individual
capacities, violated his due process rights by terminating his Medi-
caid benefits without notice or a pre-deprivation hearing. And sec-
ond, Ellison alleged that the defendants, in their official and indi-
vidual capacities, were deliberately indifferent to the violation of
his rights by failing to properly train and supervise their subordi-
nates.
USCA11 Case: 20-14344        Date Filed: 02/10/2022     Page: 4 of 12




4                       Opinion of the Court                20-14344

       Soon after filing his section 1983 complaint, Ellison moved
for leave to amend and then did so again a month later. The district
court granted his first request and denied his second as untimely.
Because the state agencies and commissioners had already moved
to dismiss the original complaint, the district court gave them the
option of filing a new motion to dismiss or relying on their already-
filed motion.
        The state agencies and commissioners relied on their al-
ready-filed motion, in which they asserted sovereign immunity as
to Ellison’s official capacity claims and qualified immunity as to his
individual capacity claims. The non-profit and its employees also
moved to dismiss, arguing that they were not state actors under
section 1983.
       The district court granted both motions and dismissed the
amended complaint. As to the state agencies and commissioners,
the district court concluded that Ellison’s official capacity claims
were barred by sovereign immunity, and, as to the individual ca-
pacity claims, the state commissioners were entitled to qualified
immunity. As to the non-profit and its employees, the district court
concluded that Ellison had failed to allege that they were acting
under color of law.
                  II.    STANDARD OF REVIEW
      We review de novo a district court’s decision to grant or
deny the defense of qualified immunity on a motion to dismiss.
Davis v. Carter, 555 F.3d 979 (11th Cir. 2009). And we review
USCA11 Case: 20-14344           Date Filed: 02/10/2022   Page: 5 of 12




20-14344               Opinion of the Court                         5

de novo the district court’s dismissal of a complaint for failure to
state a claim. Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1288
(11th Cir. 2010). Pro se pleadings are liberally construed, but issues
not briefed on appeal are considered abandoned. Timson v.
Sampson, 518 F.3d 870, 874 (11th Cir. 2008).
                         III.      DISCUSSION
       Ellison appeals the dismissal of his individual capacity claims
against the state commissioners, the non-profit, and its employees.
But he does not appeal the dismissal of his official capacity claims
or his claims against the state agencies, so they are not at issue in
this appeal. See id. (holding that issues not briefed on appeal are
considered abandoned.).
        As to the individual capacity claims against the state com-
missioners, the non-profit, and its employees, Ellison makes three
arguments. First, he asserts that the district court erred in granting
the state commissioners’ motion to dismiss because the motion
was not directed at the amended complaint. Second, Ellison con-
tends that the state commissioners were not entitled to qualified
immunity because his “substantive due process right not to have
his Medicaid benefits discontinued without notice or opportunity
to be heard was clearly established.” And third, he argues that the
district court erred by concluding that the non-profit and its em-
ployees weren’t acting under color of state law.
USCA11 Case: 20-14344        Date Filed: 02/10/2022      Page: 6 of 12




6                       Opinion of the Court                 20-14344

           The State Commissioners’ Motion to Dismiss
        Ellison argues that the district court should not have consid-
ered the state commissioners’ motion to dismiss because it was di-
rected at the wrong version of his complaint. But Ellison never
made this argument to the district court, so we do not consider it
for the first time on appeal. See Access Now, Inc. v. Sw. Airlines
Co., 385 F.3d 1324, 1331 (11th Cir. 2004) (“This Court has repeat-
edly held that an issue not raised in the district court and raised for
the first time in an appeal will not be considered by this [C]ourt.”)
(cleaned up).
       And even if we did consider it, “district courts have ‘unques-
tionable’ authority to control their own dockets,” and they have
“broad discretion in deciding how to best manage the cases before
them.” Smith v. Psych. Solutions, Inc., 750 F.3d 1253, 1262 (11th
Cir. 2014). Here, the district court gave the state commissioners
the option of either submitting an amended motion to dismiss
against Ellison’s amended complaint or relying on their initial mo-
tion to dismiss. We don’t see how this time-and-resource-saving
case management decision fell outside the district court’s broad dis-
cretion to manage its docket.
                        Qualified Immunity
       Next, Ellison argues that the district court erred in conclud-
ing that the state commissioners were entitled to qualified immun-
ity.
USCA11 Case: 20-14344        Date Filed: 02/10/2022      Page: 7 of 12




20-14344                Opinion of the Court                         7

       “The defense of qualified immunity completely protects
government officials performing discretionary functions from suit
in their individual capacities unless their conduct violates clearly
established statutory or constitutional rights of which a reasonable
person would have known.” Caldwell v. Warden, FCI Talladega,
748 F.3d 1090, 1099 (11th Cir. 2014) (citations and quotations omit-
ted). To overcome the qualified immunity defense, Ellison had to
allege that the state commissioners (1) violated a constitutional
right, and (2) that the right was clearly established at the time of
the alleged violation. Id. Additionally, “[s]upervisory officials are
not liable under [section] 1983 for the unconstitutional acts of their
subordinates unless the supervisor personally participates in the al-
leged constitutional violation or there is a causal connection be-
tween actions of the supervising official and the alleged constitu-
tional deprivation.” Doe v. Sch. Bd. of Broward Cnty., 604 F.3d
1248, 1266 (11th Cir. 2010) (internal quotations omitted).
       Here, Ellison has not alleged that the state commissioners
personally participated in violating his constitutional rights. Ellison
did not allege that the state commissioners personally played a role
in terminating his Medicaid benefits. In his amended complaint,
Ellison alleged it was the private actors—the case worker and her
supervisor—and not the state commissioners who terminated his
benefits without a hearing. Indeed, Ellison alleged that the state
commissioners only learned of the termination of his benefits
through this lawsuit. They could not have personally participated
USCA11 Case: 20-14344        Date Filed: 02/10/2022     Page: 8 of 12




8                      Opinion of the Court                 20-14344

in a constitutional violation that they only learned about after the
lawsuit was filed.
        Without personal participation, Ellison must allege a “causal
connection” between the actions of the supervisors and the alleged
constitutional violation to hold the supervisors liable under section
1983. See Gray ex rel. Alexander v. Bostic, 458 F.3d 1295, 1308
(11th Cir. 2006) (explaining that “supervisors can be held personally
liable [under section 1983] when . . . there is a causal connection
between the actions of the supervisor and the alleged constitutional
violation”). A causal connection can be established “where a his-
tory of widespread abuse puts the supervisor on notice,” id., or
where an improper custom or policy resulted in deliberate indiffer-
ence to constitutional rights, Hartley v. Parnell, 193 F.3d 1263,
1269 (11th Cir. 1999). To be sufficient to put a supervisor on notice,
the constitutional deprivations must “not only be widespread, they
also must be obvious, flagrant, rampant and of continued duration,
rather than isolated occurrences.” Id. (internal citations omitted).
       But Ellison has not alleged any other incidents of improper
benefits terminations, much less the “flagrant” and “widespread”
allegations needed to provide notice. Nor has he alleged that there
was a “custom or policy” of ignoring improper benefits termina-
tions. Without these crucial allegations, the state commissioners
cannot be held liable as supervisors under section 1983.
USCA11 Case: 20-14344         Date Filed: 02/10/2022      Page: 9 of 12




20-14344                Opinion of the Court                           9

                              State Actor
       Finally, Ellison argues that the district court erred in con-
cluding that the non-profit and its employees were not acting un-
der color of state law, and, thus, not subject to section 1983 liability.
        “Only in rare circumstances can a private party be viewed as
a ‘state actor’ for section 1983 purposes.” Harvey v. Harvey, 949
F.2d 1127, 1130 (11th Cir. 1992). These rare circumstances are: (1)
where “the State has coerced or at least significantly encouraged
the action alleged to violate the Constitution”; (2) where “the State
had so far insinuated itself into a position of interdependence with
the [private parties] that it was a joint participant in the enterprise”;
and (3) where “the private parties performed a public function that
was traditionally the exclusive prerogative of the State.” Id. Ellison
did not plausibly allege any of these three rare circumstances.
       First, Ellison has not alleged that the state compelled the
non-profit and its employees to terminate his benefits. The Su-
preme Court has explained that “a State can normally be held re-
sponsible for a private decision only when it has exercised coercive
power or has provided such significant encouragement, either
overt or covert, that the choice must be in law deemed to be that
of the state.” Blum v. Yaretsky, 457 U.S. 991, 1004 (1982). “Mere
approval of or acquiescence in the initiatives of a private party,” the
Supreme Court continued, “is not sufficient to justify holding the
State responsible[.]” Id. Here, Ellison has not alleged that any state
actor was involved in the non-profit and its employees’ decision to
terminate his benefits. His allegation that the state commissioners
USCA11 Case: 20-14344       Date Filed: 02/10/2022     Page: 10 of 12




10                     Opinion of the Court                 20-14344

failed to intervene in his case isn’t enough because mere acquies-
cence can’t show state coercion.
       Second, Ellison argues that the state acted as a joint partici-
pant with the non-profit and its employees because it contractually-
bound them to make decisions consistent with the state-issued
manuals. Ellison is right that, if a state contracts with a private
party and the contract requires the private party to take particular
actions, then by “acting in accordance with the governmental di-
rective[,] the private actor is merely a surrogate for the state, and
the tie between them is sufficiently strong” for section 1983 liabil-
ity. Focus on the Family v. Pinellas Suncoast Transit Auth., 344
F.3d 1263, 1278–79 (11th Cir. 2003).
       But Ellison’s case is not like Focus on the Family. There, the
state contracted with a private entity to sell advertising space on
public transportation. Id. at 1268. The contract established clear
rules for approving ads and the state retained final decisionmaking
authority. Id. at 1278. Although the interdependence must “in-
volve the specific conduct of which the plaintiff complains,” we
said that the clear guidelines and direct supervisory control were
enough to survive summary judgment. Id.
       Unlike the plaintiff in Focus on the Family, Ellison has not
alleged that the state agencies and commissioners had final deci-
sionmaking authority over the decision to terminate benefits. And
he has not alleged that the manuals had clear rules and guidelines
USCA11 Case: 20-14344            Date Filed: 02/10/2022         Page: 11 of 12




20-14344                   Opinion of the Court                               11

for making the termination decision.1 For example, Ellison did not
allege that the manuals directed the non-profits to terminate bene-
fits without notice or an opportunity to be heard. Without any
allegations about what the manuals required the non-profits to do,
there is no plausible inference that they contractually-bound the
non-profit to violate Ellison’s constitutional rights.
       Third, the provision of social services is not a traditional and
exclusive state function. The Supreme Court has stressed that
“very few” functions fall into this category. Manhattan Cmty. Ac-
cess Corp. v. Halleck, 139 S. Ct. 1921, 1929 (2019). In Manhattan
Community, the Supreme Court emphasized that the “traditional
and exclusive” function cannot merely be one that the government
has “exercised . . . in the past, or still does.” Id. at 1928. And it is
not enough that the function serves the public good. Id. at 1929.
Rather, it must be “traditionally and exclusively” performed by the
state. Id. The Court then listed as examples running elections and
operating a “company town.” Id. But operating nursing homes,
providing special education, representing indigent criminal




1 Because we review the district court’s dismissal of Ellison’s amended com-
plaint under Rule 12(b)(6), we do not consider any allegations outside of the
amended complaint. Maxcess, Inc. v. Lucent Techs., Inc., 433 F.3d 1337, 1340
n.3 (11th Cir. 2005). That includes Ellison’s proffers about what the state agen-
cies and their commissioners or the non-profit and its employees said or did in
Ellison’s administrative and state-court proceedings because they are not al-
leged in the complaint.
USCA11 Case: 20-14344          Date Filed: 02/10/2022   Page: 12 of 12




12                      Opinion of the Court                 20-14344

defendants, or even supplying electricity were not traditional and
exclusive state functions. Id.
        Neither is providing elder care services—free meals, trans-
portation and cleaning. These are things that have traditionally
been done by religious groups, non-profits, and even family mem-
bers. We don’t see a meaningful distinction between providing el-
der care services through a nursing home, which the Supreme
Court has explained is not a traditional state function, see Blum,
457 U.S. at 1009, and providing elder care services through a non-
profit, especially when the state funds both activities, id. at 994–95.
And Ellison has not argued that there is a meaningful distinction.
Like state-funded nursing homes that care for the elderly, state-
funded home-based services for the elderly are not among the
“very few” “powers traditionally exclusively reserved to the State.”
See Manhattan Cmty. Access Corp., 139 S. Ct. at 1928–29.
                         IV.     CONCLUSION
       The district court properly dismissed Ellison’s amended
complaint because he failed to allege that the state commissioners
violated his constitutional rights. And he failed to allege that the
non-profit and its employees were acting under color of state law
and subject to section 1983.
       AFFIRMED.